            Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 1 of 12


 1   Amanda F. Benedict, CA. Bar No. 200291
     LAW OFFICE OF AMANDA F. BENEDICT
 2   7710 Hazard Center Dr., Ste E-104
     San Diego, CA 92108
 3   Telephone: (760) 822-1911
     Facsimile: (760) 452-7560
 4   amanda@amandabenedict.com

 5   Rachel E. Kaufman* Fl. Bar No. 87406
     KAUFMAN P.A.
 6   400 NW 26th Street
     Miami, FL 33127
 7   Telephone: (305) 469-5881
     rachel@kaufmanpa.com
 8

 9                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
10

11     CLIFFORD ARMSTRONG, individually                   Case No. :
       and on behalf of all others similarly situated,
12
                      Plaintiff,                         CLASS ACTION COMPLAINT
13
       v.
14                                                       DEMAND FOR JURY TRIAL
       CODEFIED, INC., a Delaware corporation,
15
                      Defendant.
16

17

18              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

19          Plaintiff Clifford Armstrong (“Armstrong” or “Plaintiff”) brings this Class Action

20   Complaint and Demand for Jury Trial against Defendant Codefied, Inc. d/b/a Housecall Pro

21   (“Housecall” or “Defendant”) to stop Housecall from violating the Telephone Consumer

22   Protection Act (“TCPA”) by making unsolicited, autodialed calls to consumers without their

23   consent, and to otherwise obtain injunctive and monetary relief for all persons injured by

24
               Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 2 of 12


 1   Housecall’s conduct. Plaintiff, for his Complaint, alleges as follows upon personal knowledge as

 2   to himself and his own acts and experiences, and, as to all other matters, upon information and

 3   belief, including investigation conducted by his attorneys.

 4                                                INTRODUCTION

 5             1.       Housecall provides a full-service tool that gives service professionals the ability

 6   to run their business on a smartphone app and/or through a web portal. The tool allows for job

 7   scheduling, invoicing, payment processing and a number of additional features relevant to

 8   service professionals.1

 9             2.       A significant part of Housecall’s marketing involves cold calls to service

10   professionals that have never had a relationship with Housecall or consented to being called by

11   it.

12             3.       Housecall uses an autodialer to make these cold calls even though it does not have

13   consent to call them.

14             4.       In Plaintiff’s case, Housecall made 2 unsolicited autodialed calls to his cellular

15   phone.

16             5.       To make matters worse, Housecall placed its 2nd call to Plaintiff despite being told

17   during the 1st call that Plaintiff was not interested.

18             6.       In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,

19   requiring Defendant to cease placing unsolicited calls to consumers’ cellular telephone numbers

20   using an automatic telephone dialing system without consent, as well as an award of statutory

21   damages to the members of the Classes and costs.

22   ///

23

24   1
         https://www.linkedin.com/company/housecallpro/about/


                                              CLASS ACTION COMPLAINT
                                                            -2-
            Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 3 of 12


 1                                                 PARTIES

 2           7.      Plaintiff Armstrong is a Citrus Heights, California resident.

 3           8.      Defendant Housecall is a Delaware corporation headquartered in San Diego,

 4   California. Defendant conducts business throughout this District, the State of California, and

 5   throughout the United States.

 6                                     JURISDICTION AND VENUE

 7           9.      This Court has federal question subject matter jurisdiction over this action under

 8   28 U.S.C. § 1331, as the action arises under the TCPA, 47 U.S.C. §227 (“TCPA”).

 9           10.     This Court has personal jurisdiction over Defendant and venue is proper in this

10   District under 28 U.S.C. § 1391(b) because Defendant is incorporated in California, does

11   significant business in this District and the state of California, and because the wrongful conduct

12   giving rise to this case occurred in this District.

13                                      COMMON ALLEGATIONS

14                     Housecall Markets its Services by Making Autodialed Calls
                       to Consumers’ Cellular Phone Numbers Without Consent
15

16           11.     As explained by the Federal Communications Commission (“FCC”) in its 2012

17   order, the TCPA requires “prior express written consent for all autodialed or prerecorded

18   [solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

19   Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

20   FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

21           12.     Yet in violation of this rule, Defendant fails to obtain any express written consent

22   prior to making autodialed solicitation calls to cellular telephone numbers such as Plaintiff’s.

23   ///

24


                                          CLASS ACTION COMPLAINT
                                                           -3-
               Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 4 of 12


 1              13.     In placing the calls that form the basis of this Complaint, Defendant utilized an

 2   automatic telephone dialing system (“ATDS” or “autodialer”) in violation of the TCPA.

 3   Specifically, the hardware and software used by Defendant has the capacity to generate and store

 4   random numbers, and/or receive and store lists of telephone numbers, and to dial such numbers,

 5   en masse, in an automated fashion without human intervention. Defendant’s automated dialing

 6   equipment also is, or includes features substantially similar to, a predictive dialer, meaning that it

 7   is capable of making numerous phone calls simultaneously and automatically connecting

 8   answered calls to then available callers and disconnecting the rest (all without human

 9   intervention).

10              14.     Housecall expressly states in various contexts that it contacts consumers using an

11   autodialer, specifically showing that it uses Close.io to contact its customers.2

12              15.     Close.io works with CRM programs such as Salesforce for which it provides both

13   a power dialer and a built-in predictive dialer, among other features.

14              16.     The power dialer that Close.io provides allows for a user to simply press one

15   button after a group of leads has been selected, and then have Close.io automatically dial each

16   lead until it connects with a potential customer:

17

18

19

20                                                                                                           3


21              Once the Daily Call List has been selected, pressing on “Call” will begin the power

22

23
     2
         https://www.producthunt.com/posts/call-automation-in-close-io
24   3
         https://close.io/calling/automation/power-dialer/


                                               CLASS ACTION COMPLAINT
                                                             -4-
                Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 5 of 12


 1   dialer. At that point, the user of Close.io does not have to take any further action to place

 2   autodialed phone calls and the calling will take place automatically.

 3              17.       The power dialer is included with all of Close.io’s calling plans:

 4

 5

 6
                                                                                                             4
 7

 8              18.       In addition to the power dialer, Close.io also offers a predictive dialer.

 9

10

11

12

13

14

15

16

17
                                                                                                         5
18

19              19.       The predictive dialer allows for the dialing of multiple numbers all at the same

20   time. Once a potential customer answers the phone, the call is routed automatically to an

21   available agent. The predictive dialer then continues to place additional calls, without human

22   intervention, until all of the available agents are engaged in speaking to potential customers.

23
     4
         https://close.io/calling/automation/power-dialer/
24   5
         https://close.io/calling/automation/predictive-dialer/


                                                   CLASS ACTION COMPLAINT
                                                                  -5-
             Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 6 of 12


 1            20.       Consistent with its use of Close.io, in a Housecall job posting for a Salesforce

 2   Administrator, the required job qualifications explicitly include experience using a power dialer:

 3

 4                                                                                                            6


 5            21.       And, not surprisingly, Housecall’s unsolicited, autodialed marketing calls have

 6   results in various online complaints:

 7                     “Says he is from House Call Pro. not interested in having our customers pay a

 8                      middle person”;7

 9                     “Scam caller, somehow got my number and wants information to defraud me &
10                      my clients.”8
11                                       PLAINTIFF’S ALLEGATIONS
12       Housecall Made Multiple Unsolicited, Autodialed Calls to Plaintiff’s Cell Phone Number
13            22.       In approximately June of 2018, a Housecall agent cold called Plaintiff’s cellular
14   phone using an autodialer. The purpose of the call was to solicit Plaintiff’s purchase and use of
15   Housecall’s tool for service professionals which ranges in price from $39 to $199 per month.
16            23.       Plaintiff made it clear during the call that he was not interested in using
17   Housecall’s tool.
18            24.       Plaintiff received a second autodialed solicitation call to his cellular phone from
19   Defendant on December 20, 2018 at 11:05 AM using phone number 916-461-8215. Again, the
20   purpose of the call was to solicit Plaintiff’s purchase and use of Housecall’s tool for service
21   professionals.
22

23   6
       https://www.crmjourney.com/jobs/5355407-salesforce-administrator-at-housecallpro-com
     7
       https://800notes.com/Phone.aspx/1-619-728-3566
24   8
       Id.


                                            CLASS ACTION COMPLAINT
                                                          -6-
            Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 7 of 12


 1          25.     Again, Plaintiff told the agent that he was not interested and to stop calling.

 2          26.     Plaintiff does not have a relationship with Housecall and has never requested

 3   consented to any contact from Defendant. Simply put, Housecall did not obtain Plaintiff’s prior

 4   express written consent to place any solicitation telephone calls to him on his cellular telephone

 5   using an autodialer.

 6          27.     The unauthorized telephone calls made by Housecall, as alleged herein, have

 7   harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed

 8   Armstrong’s use and enjoyment of his phone, in addition to the wear and tear on the phones’

 9   hardware (including the phones’ battery) and the consumption of memory on the phone.

10          28.     Seeking redress for these injuries, Armstrong, on behalf of himself and Classes of

11   similarly situated individuals, brings suit under the TCPA, 47 U.S.C. § 227, et seq., which

12   prohibits unsolicited autodialed telephone calls to cellular telephones.

13                                       CLASS ALLEGATIONS

14                   Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
                            Arising From Calls Made by Housecall Agents
15

16          29.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

17   and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

18   the following two Classes:

19          Autodialed No Consent Class: All persons in the United States who from four
            years prior to the filing of this action through class certification (1) Defendant (or
20          an agent acting on behalf of Defendant) called, (2) on the person’s cellular
            telephone, (3) using the same dialing equipment used to call Plaintiff, (4) for
21          substantially the same reason Defendant called Plaintiff, and (5) for whom
            Defendant claims (a) it obtained prior express written consent in the same manner
22          as Defendant claims it obtained prior express written consent to call Plaintiff, or (b)
            Defendant did not obtain prior express written consent.
23

24


                                         CLASS ACTION COMPLAINT
                                                     -7-
            Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 8 of 12


 1          Autodialed Stop Class: All persons in the United States who from four years prior
            to the filing of this action through class certification (1) Defendant (or an agent
 2          acting on behalf of Defendant) called, (2) on the person’s cellular telephone, (3)
            using the same dialing equipment used to call Plaintiff, (4) after the person
 3          requested that Defendant stop calling.

 4          30.     The following individuals are excluded from the Classes: (1) any Judge or

 5   Magistrate presiding over this action and members of their families; (2) Defendant, its

 6   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

 7   have a controlling interest and their current or former employees, officers and directors; (3)

 8   Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 9   from the Classes; (5) the legal representatives, successors or assigns of any such excluded

10   persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

11   and/or released. Plaintiff anticipates the need to amend the Class definitions following

12   appropriate discovery.

13          31.     Numerosity: On information and belief, there are hundreds, if not thousands of

14   members of the Classes such that joinder of all members is impracticable.

15          32.     Commonality and Predominance: There are many questions of law and fact

16   common to the claims of Plaintiff and the Classes, and those questions predominate over any

17   questions that may affect individual members of the Classes. Common questions for the Classes

18   include, but are not necessarily limited to the following:

19                  (a) whether Defendant used an automatic telephone dialing system to make its
                        calls to Plaintiff and the members of the Classes;
20
                    (b) whether Defendant made autodialed telephone calls to Plaintiff and members
21                      of the Autodialed No Consent Class without first obtaining prior express
                        written consent to make the calls;
22
                    (c) whether Defendant made autodialed telephone calls to Plaintiff and members
23                      of the Autodialed Stop Class despite being asked to stop calling;

24


                                         CLASS ACTION COMPLAINT
                                                     -8-
            Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 9 of 12


 1                  (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

 2                  (e) whether members of the Classes are entitled to treble damages based on the
                        willfulness of Defendant’s conduct.
 3

 4          33.     Adequate Representation: Plaintiff will fairly and adequately represent and

 5   protect the interests of the Classes, and has retained counsel competent and experienced in class

 6   actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

 7   defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

 8   this action on behalf of the members of the Classes, and have the financial resources to do so.

 9   Neither Plaintiff nor his counsel has any interest adverse to the Classes.

10          34.     Appropriateness: This class action is also appropriate for certification because

11   Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

12   whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

13   of conduct toward the members of the Classes and making final class-wide injunctive relief

14   appropriate. Defendant’s business practices apply to and affect the members of the Classes

15   uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

16   respect to the Classes as wholes, not on facts or law applicable only to Plaintiffs. Additionally,

17   the damages suffered by individual members of the Classes will likely be small relative to the

18   burden and expense of individual prosecution of the complex litigation necessitated by

19   Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

20   obtain effective relief from Defendant’s misconduct on an individual basis. A class action

21   provides the benefits of single adjudication, economies of scale, and comprehensive supervision

22   by a single court.

23   ///

24


                                         CLASS ACTION COMPLAINT
                                                      -9-
           Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 10 of 12


 1                                      FIRST CAUSE OF ACTION
                                    Telephone Consumer Protection Act
 2                                     (Violations of 47 U.S.C. § 227)
                        (On Behalf of Plaintiff and the Autodialed No Consent Class)
 3

 4          35.     Plaintiff repeats and realleges paragraphs 1 through 34 of this Complaint and

 5   incorporates them by reference.

 6          36.     Defendant and/or its agents made unwanted solicitation telephone calls to cellular

 7   telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

 8   Class using an autodialer.

 9          37.     These solicitation telephone calls were made en masse without the consent of the

10   Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

11   telephone calls.

12          38.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

13   Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

14   each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

15                                      SECOND CAUSE OF ACTION
                                     Telephone Consumer Protection Act
16                                        (Violation of 47 U.S.C. § 227)
                              (On Behalf of Plaintiff and the Autodialed Stop Class)
17

18          39.     Plaintiff repeats and realleges paragraphs 1 through 34 of this Complaint and

19   incorporates them by reference.

20          40.     Defendant and/or its agents made unwanted solicitation telephone calls to cellular

21   telephone numbers belonging to Plaintiff and the other members of the Autodialed Stop Class

22   using equipment that, upon information and belief, had the capacity to store or produce telephone

23   numbers to be called, using a random or sequential number generator.

24


                                         CLASS ACTION COMPLAINT
                                                    -10-
             Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 11 of 12


 1              41.    These solicitation telephone calls were made en masse without the prior express

 2   written consent of the Plaintiff and the other members of the Autodialed No Consent Class, and

 3   after Plaintiff and the other members of the Autodialed No Consent Class told Defendant to stop

 4   calling.

 5              42.    Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

 6   Defendant’s conduct, Plaintiff and the other members of the Autodialed Stop Class are each

 7   entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

 8                                           PRAYER FOR RELIEF

 9              WHEREFORE, Plaintiff Armstrong, individually and on behalf of the Classes, prays for

10   the following relief:

11         a) An order certifying the Classes as defined above; appointing Plaintiff as the

12              representative of the Classes; and appointing his attorneys as Class Counsel;

13         b) An award of actual and/or statutory damages to be paid into a common fund for the

14              benefit of Plaintiff and the Classes;

15         c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

16         d) A declaratory judgment that Defendant’s telephone calling equipment constitutes an

17              automatic telephone dialing system under the TCPA;

18         e) An order requiring Defendant to disgorge any ill-gotten funds acquired as a result of their

19              unlawful telephone calling practices;

20         f) An injunction requiring Defendant to cease all unsolicited calling activity, and to

21              otherwise protect the interests of the Classes; and

22         g) Such further and other relief as the Court deems just and proper.

23   ///

24


                                            CLASS ACTION COMPLAINT
                                                        -11-
          Case 2:19-cv-00550-JAM-EFB Document 1 Filed 03/28/19 Page 12 of 12


 1                                            JURY DEMAND

 2         Plaintiff requests a jury trial.

 3                                                Respectfully Submitted,

 4                                                CLIFFORD ARMSTRONG, individually
                                                  and on behalf of all others similarly situated
 5
     Dated: March 28, 2019                        By: ___/s/ Amanda Benedict_____________
 6                                                One of Plaintiff’s Attorneys

 7                                                Amanda Benedict
                                                  Law Office of Amanda Benedict
 8                                                7710 Hazard Center Drive, Ste E104
                                                  San Diego, CA 92108
 9                                                Telephone: (760) 822-1911
                                                  amanda@amandabenedict.com
10
                                                  Rachel E. Kaufman*
11                                                rachel@kaufmanpa.com
                                                  KAUFMAN P.A.
12                                                400 NW 26th Street
                                                  Miami, FL 33127
13                                                Telephone: (305) 469-5881

14                                                *Application for admission pending

15

16

17

18

19

20

21

22

23

24


                                         CLASS ACTION COMPLAINT
                                                   -12-
